Order unanimously affirmed without costs. Memorandum: This being a condemnation proceeding as distinguished from an appropriation ease, the power of the court to review the award of the Commissioners is strictly limited. (Matter of Huie, 2 N Y 2d 168.) We find no irregularities in the proceeding, the award is not based on an erroneous principle of law and it does not shock the sense of justice or conscience of the court. (Appeals from order of Niagara County Court, confirming report of Commissioners of Appraisal.) Present — Bastow, P. J., Goldman, Del Veeehio, Witmer and Henry, J J.